PER CURIAM:
Robert Emerson Lamb appeals the district court’s order denying relief on his 42 U.S.C. § 1988 (2000) complaint and dismissing it for failure to state a claim under 28 U.S.C. § 1915(e)(2)(B)(ii) (2000) because it was not filed in a timely manner. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Lamb v. Astrue, No. 4:07-cv-00082-RBS (E.D. Va. June 19, 2008). We deny his motion to expedite as moot. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.